t c memo united_states tax_court bonnie a broughton petitioner v commissioner of internal revenue respondent docket no filed date bonnie a broughton pro_se mary t klaasen for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the respective amounts of dollar_figure and dollar_figure section references are to the internal_revenue_code in effect during the years at issue and rule references are to the tax_court rules_of_practice and procedure the sole issue is whether petitioner is entitled to claim two dependency_exemptions for her children petitioner resided in boise idaho at the time she filed her petition with this court background the facts may be summarized as follows prior to petitioner was married to gary broughton gary and two children cacy and matthew were born of the marriage in petitioner and gary were divorced pursuant to the divorce agreement which was incorporated into the final decree dissolving the marriage gary would pay dollar_figure per month for each child as child_support petitioner was given physical custody of the children the agreement further provided in paragraph that gary shall be allowed the exemption for both state and federal tax returns for the minor children for the year and each tax_year thereafter in cacy was injured in an automobile accident on date the decree of divorce was modified to provide that gary would maintain major medical and dental insurance policies for the children and that all medical and dental expenses_incurred by the minor children but not covered by insurance shall be split equally between the parties and each party shall be obligated on said debit in addition the defendant gary agrees to be responsible for ½ of any medical_expenses incurred by the minor child cacy as a result of her accident in date that are not covered by insurance paragraph relating to the tax exemptions was not modified it is stipulated that gary continually has made all payments for child_support petitioner alleges however that he has not satisfied the provisions of the amended decree relating to the payment of medical_expenses for the children for this reason on her and federal_income_tax returns petitioner claimed an exemption for both children respondent disallowed the exemptions the issue now before the court discussion sec_152 defines a dependent inter alia as a son or daughter over half of whose support for the calendar_year was received from the taxpayer or is treated under subsection c or e as received from the taxpayer under sec_152 generally the person who has custody for the greater portion of the calendar_year the custodial_parent is treated as having supplied over half of the support in the case however of a divorce decree executed prior to date the noncustodial_parent shall be treated as having supplied over half the support if the noncustodial_parent provides at least dollar_figure for the support of the child during the calendar_year and the divorce decree provides that the noncustodial_parent shall be entitled to the exemption for such child sec_152 in the case before us gary provided at least dollar_figure for the support of each child during the divorce decree was entered prior to date and the divorce decree provides that gary shall be allowed the exemption s for the minor children petitioner argues that it is inequitable to deny her the exemptions because when the medical_expenses that gary has not paid are considered she paid more than half of the support of the children we answered the same question in 74_tc_1 however sympathetic we may be towards petitioner the statute is clear on its face and leaves no room for implied exceptions sec_152 was intended to provide a means whereby the parties to a divorce could take dependency_exemptions directly into consideration when planning financial arrangements attendant to the divorce the overriding purpose of the section is to provide certainty to the parties we would subvert the intent and the spirit of the statute if we held that there was an implied exception when the party entitled to the exemption is not in compliance with the divorce decree the statute is absolute and its plain language must control emphasis in original citations and fn ref omitted the divorce decree is a matter of state law and if it is to be further amended it is a matter for the state court and not this court decision will be entered for respondent while the divorce decree was amended or modified after that date the pre-1985 provision in paragraph relating to the exemptions was not modified and remains fully in effect
